Citation Nr: 1241628	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-09 705	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 0 percent for hemorrhoids.

2.  Entitlement to a higher initial disability rating for left knee chondromalacia patella with subluxation, in excess of 10 percent prior to June 6, 2011 and in excess of 20 percent from June 6, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1974 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and February 2009 rating decisions by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The April 2007 decision denied a rating in excess of 0 percent for hemorrhoids.  The February 2009 decision granted service connection for left knee chondromalacia patella with subluxation and assigned a 10 percent rating effective November 14, 2006.

In February 2012, the RO granted a 20 percent rating for left knee chondromalacia patella with subluxation effective June 6, 2011.  As this grant did not represent a total grant of benefits sought on appeal for this issue, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In November 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to a disability rating in excess of 0 percent for hemorrhoids.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to a higher initial disability rating for left knee chondromalacia patella with subluxation, in excess of 10 percent prior to June 6, 2011 and in excess of 20 percent from June 6, 2011.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In November 2012, the Veteran submitted a statement withdrawing the appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The issue of entitlement to a disability rating in excess of 0 percent for hemorrhoids is dismissed.

The issue of entitlement to a higher initial disability rating for left knee chondromalacia patella with subluxation, in excess of 10 percent prior to June 6, 2011 and in excess of 20 percent from June 6, 2011, is dismissed.




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


